 1 MARC P. COOK
   Nevada State Bar No. 004574
 2 GEORGE P. KELESIS
   Nevada State Bar No. 000069
 3 COOK & KELESIS, LTD.
   517 S. 9th Street
 4 Las Vegas, Nevada 89101
   Telephone:      702-737-7702
 5 Facsimile:      702-737-7712
   Email:          mcook@bckltd.com
 6 Attorneys for Defendants Super Structures Inc., dba Super Structures;
   Super Structures, Inc.,dba Super Structures;
 7 Tracey Reynolds, Robert Reynolds, Western National Mutual Insurance Company
 8
                            UNITED STATES DISTRICT COURT
 9
                                   DISTRICT OF NEVADA
10
11 BOARD OF TRUSTEES OF THE                        CASE NO.     2:18-CV-01364-GMN-GWF
   PAINTERS AND FLOORCOVERERS
12 JOINT COMMITTEE; BOARD OF
   TRUSTEES OF THE EMPLOYEE
13 PAINTERS' TRUST; BOARD OF
   TRUSTEES OF THE PAINTERS,
14 GLAZIERS AND FLOORCOVERERS
   JOINT APPRENTICESHIP AND                        STIPULATION FOR EXTENSION OF
15 JOURNEYMAN TRAINING TRUST;                      TIME FOR ALL PARTIES TO FILE
   BOARD OF TRUSTEES OF THE                        THEIR REPLIES TO RESPONSES IN
16 PAINTERS, GLAZIERS AND                          OPPOSITION (ECF 51 AND 52) TO
   FLOORCOVERERS SAFETY TRAINING                   MOTIONS FOR SUMMARY
17 TRUST FUND; BOARD OF TRUSTEES                   JUDGMENT (ECF 44 AND 50)
   OF THE SOUTHERN NEVADA
18 PAINTERS AND DECORATORS AND                           (FIRST REQUEST)
   GLAZIERS LABOR-MANAGEMENT
19 COOPERATION COMMITTEE TRUST;
   BOARD OF TRUSTEES OF THE
20 SOUTHERN NEVADA GLAZIERS AND
   FABRICATORS PENSION TRUST FUND;
21 PDCA/FCA INDUSTRY PROMOTION
   FUND; PAINTERS ORGANIZING FUND;
22 SOUTHERN NEVADA PAINTERS AND
   GLAZIERS MARKET RECOVERY
23 TRUST FUND; BOARD OF TRUSTEES
   OF THE INTERNATIONAL PAINTERS
24 AND ALLIED TRADES INDUSTRY
   PENSION FUND; BOARD OF TRUSTEES
25 OF THE FINISHING TRADES
   INSTITUTE; PAINTERS AND ALLIED
26 TRADES LABOR- MANAGEMENT
   COOPERATION INITIATIVE,
27
                  Plaintiffs,
28 vs.
 1
     SUPER STRUCTURES INC., a Nevada
 2   corporation dba SUPER STRUCTURES;
     SUPER STRUCTURES, INC., a Nevada
 3   corporation dba SUPER STRUCTURES;
     TRACEY REYNOLDS, an individual;
 4   ROBERT REYNOLDS, an individual;
     WESTERN NATIONAL MUTUAL
 5   INSURANCE COMPANY, a Minnesota
     coporation; JOHN DOES I-XX, inclusive;
 6   and ROE ENTITIES I-XX, inclusive,

 7                       Defendants.

 8
            Defendants’, Super Structures, et al, and Plaintiffs’ Board of Trustees of the Painters and
 9
     Floorcoverers Joint Committee, et al., so hereby stipulate and agree to extend the time set for
10
     filing their Replies to Responses in Opposition (ECF 51 and 52) to Motions for Summary
11
     Judgment (ECF 44 and 50) for one (1) week up to and including October 28, 2019.
12
            It is therefore respectfully requested by and between the parties that this Court order a one
13
     (1) week extension up to and including October 28, 2019, in which the parties may file their
14
     Replies to Responses in Opposition (ECF 51 and 52) to Motions for Summary Judgment (ECF
15
     44 and 50) .
16
            Respectfully submitted this      day of October, 2019.
17
     COOK & KELESIS, LTD.                               CHRISTENSEN JAMES & MARTIN, CHTD
18
19
    /s/ Marc P. Cook, Esq.                               /s/ Wesley J. Smith, Esq.
20 MARC    P. COOK, ESQ.                                WESLEY J. SMITH, Esq.
   Nevada Bar No. 004574                                Nevada Bar No. 011871
21 517 South 9 Street                                   7440 West Sahara Avenue
                th

   Las Vegas, Nevada 89101                              Las Vegas, Nevada 89117
22                                                      Attorneys for Plaintiffs Board of Trustees
   Counsel for Defendants                               of the Painters & Floorcovers Joint
23                                                      Committee. et al.

24
       IT IS SO ORDERED.
25
                    21
26
27
                                                   UNITED STATES DISTRICT COURT
28

                                                Page 2 of 2
